Citation Nr: 1112197	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for a chronic acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from October 28, 1977 to March 4, 1978, and thereafter had active service characterized as honorable from October 10, 1979 to October 9, 1983.  (Her remaining period of military service, from October 10, 1983 to December 24, 1986, is characterized as other than honorable; as such, it is a bar for payment of VA compensation for any disability incurred during this period of other than honorable service.  See 38 U.S.C.A. §§ 1110, 1131 (2010).)

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of service connection for a personality disorder on de novo review on the merits, and also denied her application to reopen her previously denied claim of entitlement to service connection for a chronic acquired psychiatric disorder (other than PTSD) for failure to submit new and material evidence.  (The Board notes that service connection for a chronic psychiatric disability, to include depression, anxiety, paranoia, mental breakdown, and PTSD, was previously denied in a prior final Board decision dated in March 2001.  Although the Veteran's application to reopen her claims for VA compensation for PTSD and a chronic acquired psychiatric disorder other than PTSD were denied for lack of new and material evidence in the June 2007 rating decision, in her notice of disagreement and substantive appeal she specifically addressed only the denials of service connection for a personality disorder, major depression, and bipolar disorder; the Board thus considers the issue of new and material evidence to reopen a PTSD claim to not be on appeal.)     

For the reasons that will be further discussed in the REMAND portion of this decision, the issue of entitlement to service connection for a chronic acquired psychiatric disability other than PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and her representative will be notified if any further action is required on their part.


FINDINGS OF FACT

The Veteran's diagnosed personality disorder, as an individual clinical entity on Axis II, is not a disability for VA compensation purposes.


CONCLUSION OF LAW

The matter of service connection for a personality disorder is without legal merit.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, with respect to the Veteran's present claim for service connection for a personality disorder on appeal, as VA compensation is not payable for personality disorders as a matter of law, the provisions of the VCAA and VA's duty to assist a claimant in developing her claim are not applicable as no amount of notice or development would aid the Veteran in proving her claim.  

The clinical evidence relating to the Veteran's psychiatric history establishes that she presently has a diagnosis of a personality disorder on Axis II.   However, to the extent that she is claiming entitlement to VA compensation for a personality disorder, service connection is not warranted since personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  Therefore, to the extent that her service and post-service records may show the Veteran has been diagnosed with a personality disorder on Axis II, the Board finds that service connection for such a condition is legally precluded.  Consequently, there is no legal basis to grant service connection for this disorder.  Since the law, rather than the evidence, is dispositive on this issue, service connection is not warranted for the appellant's personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a personality disorder is denied.


REMAND

With regard to the issue of whether new and material evidence has been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for a chronic acquired psychiatric disability other than PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that, in the context of a claim to reopen, notice of the Veterans Claims Assistance of Act of 2000 (VCAA) must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Id.

In this case, the Veteran's claim for service connection for a chronic psychiatric disorder was previously denied in a final Board decision dated in March 2001.  Thereafter, an application to reopen her psychiatric disability claim was received by VA in October 2005.  In response, the RO issued the Veteran a notice letter, as pertinent, in January 2006.  However, this letter failed to correctly characterize the issue in appellate status as a new and material evidence claim, and it did not contain a description of what constituted new and material evidence.  The Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), requires VA to inform the Veteran of the bases for the prior final decision that denied the aforementioned claim, and what specific evidence is necessary to reopen this claim within the context of this denial.  Thus, as the January 2006 notice letter did not provide adequate discussion in this regard, the Board finds action by the RO is required to satisfy the notification provisions of the VCAA in accordance with Kent.

Accordingly, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should send to the Veteran a corrective VCAA notice that explains what constitutes new and material evidence, the bases for the prior final Board decision that denied her claim for service connection for a chronic acquired psychiatric disorder (other than PTSD), and specifically identifies the type of evidence necessary to satisfy the element of the underlying claim which was found insufficient in the prior final denial, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Thereafter, the claims file must be reviewed to ensure that the foregoing requested development has been completed.  Then, the new and material evidence claim with respect to service connection for a chronic acquired psychiatric disability (other than PTSD), should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


